United States Court of Appeals
                                                                                  Fifth Circuit
                                                                               F I L E D
                                                                               February 17, 2004
                     IN THE UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT
                                                                            Charles R. Fulbruge III
                                                                                    Clerk
                               __________________________

                                        No. 03-10564

                               __________________________


AZTECA ENTERPRIZES, INC,
                                                                      Plaintiff - Appellant,

versus

DALLAS AREA RAPID TRANSIT,

                                                                    Defendant - Appellee.

                 ___________________________________________________

                       Appeal from the United States District Court
                            for the Northern District of Texas
                                   (No. 3:99-CV-281-M)
                 ___________________________________________________


Before EMILIO M. GARZA, DeMOSS, and CLEMENT, Circuit Judges.
                 *
PER CURIAM:

         Azteca Enterprizes, Inc. (“Azteca”), appeals the district court’s summary judgment

in favor of Dallas Area Rapid Transit (“DART”). Because we find no error with the district

court’s opinion, we affirm.




         *
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth
in 5th Cir. R. 47.5.4.
       This appeal concerns alleged discrimination during the awarding of a 1998 DART

contract for delivery of concrete cross-ties for use in DART’s light rail line. Azteca argues

that the district court and the administrative law judge erred in finding that Azteca did not

meet the requirements specified in DART’s solicitation and in the contract itself. The

administrative law judge’s thorough findings of fact were not clearly erroneous and we

see no reason to disturb the finding that Azteca was not a “responsible bidder” as required

by the contract. Azteca further argues that, under 28 U.S.C. §§ 1981 & 1983, it was

subjected to disparate treatment by DART and that the solicitation process had a disparate

impact on Hispanic contractors. Azteca’s disparate treatment claim fails because the other

bidders did meet the PCI certification requirement as specified in the solicitation and in

the contract, while Azteca did not meet that requirement. Azteca’s disparate impact claim

fails because Azteca provided no evidence that Hispanics experienced a disparate impact

as a result of DART’s 1998 cross-ties contracting process.

       For the foregoing reasons, the decision of the district court is AFFIRMED.




                                             2